DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griffin, US Patent No. 10,459,495, cited by the applicant.
Griffin discloses wearable electronic devices having inward facing input device and methods of use thereof: a primary housing 103 supporting a data capture assembly and having inner and outer surfaces joined by a perimeter wall (Fig. 1); a mounting accessory 102 coupled to the inner surface of the primary housing, the mounting accessory configured to mount the data capture device on an index finger of an operator in a side-mounted operational mode (the device can be mounted on any finger), wherein the primary housing is disposed on a side of the index finger between the index finger and a thumb of the operator (the device can be rotated to position at any angle, Figs. 1-15); and a primary trigger 122/506 (Figs. 1, 5) supported on the outer surface of the primary housing such that in the side-mounted operational mode, the primary trigger 122/506 is disposed on the side of the index finger for activation by the thumb of the 
Regarding claim 2, wherein the mounting accessory is further configured to mount the data capture device on the index finger of the operator in a top-mounted operational mode, wherein the primary housing is disposed on a back of the index finger; and wherein the data capture device further comprises an accessory trigger supported on the mounting accessory such that in the top-mounted operational mode, the accessory trigger is disposed between the index finger and the thumb, for activation by the thumb of the operator (see Figs 5, 7).
Regarding claim 3, wherein the primary trigger includes an inductive sensor (non-contact/proximity sensor) (Fig, 16; col. 13, line 10+).
Regarding claim 4, wherein the perimeter wall supports a scan window of the data capture assembly (Fig. 3).
Regarding claim 5, wherein the mounting accessory includes a mounting surface having a latching mechanism for coupling the primary housing to the mounting accessory (Fig. 2).
Regarding claim 6, wherein the inner surface of the primary housing is configured to releasably engage the latching mechanism to couple the primary housing to the mounting accessory (Fig. 2, col. 7, line 49+).
Regarding claim 7, wherein the inner surface includes hooks configured to engage the latching mechanism in the first orientation or the second orientation (Fig. 2, 5).
Regarding claim 8, wherein the mounting surface includes a first electrical interface, and wherein the inner surface of the primary housing includes a second electrical interface configured to engage with the first electrical interface (electrical connection must be made .
Response to Arguments
Applicant's arguments filed 02/10/22 have been fully considered but they are not persuasive. See examiner remarks.
 Remarks:
In response to the applicant terminal disclaimer filed 11/21/22, the double patent rejection has been withdrawn. In view of the applicant information disclosure filed 2/10/22, new prior art has been found. For instance, the applicant filed US Pub. 2018/0167549, to Lim et al, which cited Griffin (US 10,459,495). Griffin anticipates the claims. Refer to the rejection above.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/10/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876